Title: To George Washington from John Cochran, 18 May 1782
From: Cochran, John,Craik, James,Latimer, Henry
To: Washington, George


                        
                            sir
                            New Windsor 18 May 1782
                        
                        In conformity to your Excellency’s Request, we have perused the Letter, which was submitted to us, from the
                            secretary at War, respecting the Treatment of the regimental sick, & the manner in which they are to be
                            accommodated before they become Objects for the General Hospital—We perfectly agree with the secretary at War, in his
                            observations on the subject. The mode recommended has been practised in our Army these several Years, when our
                            Circumstances would admit of it; & nothing was wanting to compleat the system, but the Hospital Tents, which could
                            not be obtained, the addition of which, to each Regiment, will be attended with the most salutary Effects.
                        That the sick who are thus under the particular Care of their respective regimental surgeons, may be supplied
                            with Hospital Stores necessary for their various Cases—We are of Opinion that a Quantity of Stores should be drawn in
                            bulk from the Contractor, (who will not issue in so small Quantities as may be necessary for each Regiment) &
                            deposited in the stores of the Flying Hospital, to be issued by the Steward, agreeable to the Orders of the Physn of the
                            Army, or next senior officer, to the sick & wounded in the Flying Hospital, as well as those in the regimental
                            Hospital Tents—A report is to be made by the regimental surgeons to the Physician of the Army, of the Number of the sick
                            of each regiment, of their Names, Diseases & Companies every two Days—that no Deception may be practised,
                            & to enable him to be as accurate as possible, & observe every Species of Oeconomy in the orders for
                            Issues consistent with the good of the sick.
                        We would also recommend as soon as the sick become subjects of the Hospital Tents that one half of their
                            usual rations of Beef & Bread & all their spirits be deducted, which will in some degree compensate for
                            the expense of the Stores—The Director & Physican are sufficiently empowered to order the necessary supply of
                            medicines for the Use of the regimental sick. We have the Honor to be Your Excellency’s most obedt & very Hble
                            servants
                        
                            John Cochran D.M.H.
                            James Craik Phyn to the Army
                            Hy Latimer surgeon

                        
                    